19-4104
   Lin v. Garland
                                                                           BIA
                                                                    Vomacka, IJ
                                                                   A206 091 375

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 20th day of May, two thousand twenty-two.

   PRESENT:
            REENA RAGGI,
            JOSEPH F. BIANCO,
            EUNICE C. LEE,
                 Circuit Judges.
   _____________________________________

   YUAN LIN,
                    Petitioner,

                    v.                                   19-4104
                                                         NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                   Gary J. Yerman, Esq., New York,
                                     N.Y.

   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
                                     Assistant Attorney General; Holly
                               M. Smith, Senior Litigation
                               Counsel; David J. Schor, Trial
                               Attorney, Office of Immigration
                               Litigation, United States
                               Department of Justice, Washington,
                               D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Yuan Lin, a native and citizen of the People’s

Republic     of   China,   seeks    review   of    a   November   21,   2019

decision of the BIA affirming a March 9, 2018 decision of an

Immigration Judge (“IJ”), which denied Lin’s application for

asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”).           In re Yuan Lin, No. A206

091 375 (B.I.A. Nov. 21, 2019), aff’g No. A 206 091 375

(Immigr. Ct. N.Y.C. Mar. 9, 2018).                We assume the parties’

familiarity with the underlying facts and procedural history.

       We have reviewed the IJ’s decision as modified by the

BIA.    See Xue Hong Yang v. U.S. Dep’t of Just., 426 F.3d 520,

522    (2d   Cir.   2005).    The    standards      of   review   are   well

established.        See 8 U.S.C. § 1252(b)(4); Hong Fei Gao v.

Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

                                     2
credibility determination for substantial evidence); Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009) (reviewing

factual findings for substantial evidence and questions of

law de novo).

    “Considering the totality of the circumstances, and all

relevant   facts,   a   trier    of   fact    may   base   a   credibility

determination on . . . the inherent plausibility of the

applicant’s . . . account,” and inconsistencies within and

between an applicant’s statements “without regard to whether

[they] . . . go to the heart of the applicant’s claim.”                 8

U.S.C. § 1158(b)(1)(B)(iii).              “We defer . . . to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”                Xiu Xia Lin

v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

Gao, 891 F.3d at 76.            Substantial evidence supports the

agency’s determination that Lin was not credible as to his

claim of religious persecution.

    The agency reasonably relied on inconsistencies between

Lin’s application, credible fear interview, and testimony.

See 8 U.S.C. § 1158(b)(1)(B)(iii).              Lin was inconsistent


                                      3
about   the    date       of   his    second      arrest,    which   called    into

question      the    date      he    said    he was   handing    out   religious

leaflets because, depending on the date of the arrest, he

would still have been detained at the time he claimed to be

distributing leaflets.               Moreover, he gave two different dates

for when he allegedly distributed those leaflets.                       Further,

the agency was not required to credit Lin’s explanations that

he gave random dates at his interview because he was scared.

See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

petitioner must do more than offer a plausible explanation

for his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled

to   credit         his     testimony.”          (internal    quotation       marks

omitted)).

     In addition to these inconsistencies, Lin omitted from

his credible fear interview that his parents were permitted

to take him out of detention to receive medical treatment for

a hand injury caused by the police during his arrest and then

return him to detention.                    The agency reasonably relied on

this omission because Lin mentioned the injury during his

credible fear interview but did not mention the unusual fact


                                             4
that the police allowed his parents to temporarily take him

out   of    detention    for    medical    treatment.        See   Singh   v.

Garland, 6 F.4th 418, 428 (2d Cir. 2021) (explaining that

whether an omission hurts credibility “depends in part on the

importance that the omitted fact would have had for the

purpose of the earlier telling”); Hong Fei Gao, 891 F.3d at

78–79      (explaining   that    an   IJ    should    consider     “whether

[omitted] facts are ones that a credible petitioner would

reasonably have been expected to disclose under the relevant

circumstances”).          Moreover,        the    omission     created     an

inconsistency about whether the police paid attention to his

injuries.      Cf. id. at 78 (holding that “omissions are less

probative     of   credibility    than     inconsistencies     created     by

direct contradictions” (internal quotation marks omitted)).

      The    agency   also     reasonably    relied     on   the   lack    of

corroboration of Lin’s testimony.                “An applicant’s failure

to corroborate his . . . testimony may bear on credibility,

because the absence of corroboration in general makes an

applicant unable to rehabilitate testimony that has already

been called into question.”           Biao Yang v. Gonzales, 496 F.3d

268, 273 (2d Cir. 2007).           Lin presented no evidence of his


                                      5
church attendance in the United States.           Further, the IJ did

not err in rejecting, or in declining to credit, letters from

his parents, aunt, and friends in China because Lin filed

them after the deadline set by the IJ, the authors were not

available for cross-examination, and some of the authors were

interested    witnesses.       See   8   C.F.R.    § 1003.31(h)        (“The

immigration judge may set and extend time limits for the

filing of applications and related documents.”); Y.C. v.

Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We generally defer

to the agency’s evaluation of the weight to be afforded an

applicant’s documentary evidence.”); In re H-L-H- & Z-Y-Z-,

25 I. & N. Dec. 209, 215–16 (B.I.A. 2010) (letters from

applicant’s friends and family were insufficient to provide

substantial support for alien’s claims because they were,

among other deficiencies, from “interested witnesses who were

not   subject     to    cross-examination”),      overruled       on    other

grounds by Hui Lin Huang v. Holder, 677 F.3d 130, 133–38 (2d

Cir. 2012).

      In   sum,   the   inconsistencies,    omission,       and    lack   of

corroboration provide substantial evidence for the agency’s

adverse      credibility     determination.           See     8        U.S.C.


                                     6
§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166–67.      The

adverse credibility determination is dispositive of asylum,

withholding of removal, and CAT relief because all three

claims were based on the same factual predicate.       See Paul

v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).       Because

the adverse credibility determination is dispositive, we do

not reach the Government’s argument that Lin failed to exhaust

his CAT claim before the BIA.

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                                7